An appeal having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Arlene R. Silverman and Carol Berk-man, JJ., at pleas; Carol Berkman, J, at sentence) and rendered on or about July 20, 2005, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, it is unanimously ordered that the judgments are appealed from be and the same are hereby affirmed. Concur—Gonzalez, P.J., Tom, Renwick, DeGrasse and AbdusSalaam, JJ.